Case 3:18-cv-02801-C-BH Document 105 Filed 05/26/20                      Page 1 of 2 PageID 2859



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION


REV. RYAN *SASHA" GALLAGHER,                       )
                                                   )
                        Plaintifl.                 )
                                                   )
                                                   )
                                                    )
UTTAH DHILLION, Director of the Drug               )
Enforcement Administrolion, el al.,                 )
                                                    )
                        Defendants.                 )   Civil Action No.   3: I   8-CV-2801-C-BH


                                               ORDER

         Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising that Plaintiffls Complaint should be dismissed as

frivolous and for failing to state a claim.r

         The Court conducts a de novo review ofthose portions of the Magistrate Judge's report or

specified proposed findings or recommendations lo which a timely objection is made. 28 U.S.C.

$   636(b)(1)(C). Portions ofthe report or proposed findings or recommendations that are not the

subject ofa timely objection will be accepted by the Court unless they are clearly erroneous or

contrary to law. See Llnited States v. llilson,864 F.2d 1219,1221 (5th Cir. 1989).

         After due consideration and having conducted a de novo teview, the Court finds that

Plaintifls objections shoutd be OVERRULED. The Court             has further conducted an


independent review of the Magistrate Judge's findings and conclusions and finds no enor.           Itis

therefore ORDERED that the Findings, Conclusions, and Recommendation are hereby


       I Plaintiff filed objections to the Magistrate Judge's Findings, Conclusions, and
Recomrnendation on May 16, 2020. See Doc. 104.
Case 3:18-cv-02801-C-BH Document 105 Filed 05/26/20                         Page 2 of 2 PageID 2860



ADOPTED     as the   lindings and conclusions of the Cour1. For the reasons stated therein,

Plaintiff-s Complaint is hereby DISMISSED with prejudice         as   fiivolous and for failing to state a

claim under 28 U.S.C. $ l9 ls(eXD(B)
                                   JI
       SO ORDERED this        lb        day olMay,2020.




                                                                  L
                                                                      )r'/'''14
                                                S            C         GS
                                                        OR             STA                CT JUDGE



                                                                             I




                                                    2
